Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2021 has been entered.
 
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 8/24/2021 has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a stem portion 126 and a plurality of branch portions 127A in figure 4 as described in the specification paragraph [0067].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7 are rejected under 35 U.S.C. 102(a1) as being anticipated by Hutchinson (Analysis of carbon fiber brush loading in anodes on startup and performance of microbial fuel cells, Journal of Power Sources, 196 (2011) 9293-9219).
Regarding claim 1, an anode electrode, comprising:

a conductive core, wherein the plurality of sheets are wound around the conductive core and the branch portions of the plurality of sheets extend away from the conductive core (section 2.1, page 9214).
Regarding claim 2, conductive textile material comprises a woven carbon material.
Regarding claim 3, the woven carbon material comprises carbon fiber.
Regarding claim 7, the conductive core comprises a wire.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5,6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hutchinson (Analysis of carbon fiber brush loading in anodes on startup and performance of microbial fuel cells, Journal of Power Sources, 196 (2011) 9293-9219).
Regarding claim 5, the sheets of the conductive textile material include a rectangular shape, it is noted that choosing a shape of the brush would have been within the skill of an ordinary artisan, unless the shape is brush critical.

Regarding claim 6, the sheets of the conductive textile material include a length of in a range of 2 cm to 1 meter and a width in a range of 2 cm to 30 cm.  Hutchinson discloses that the size of the brush was systematically carried in order to determine the minimum brush size that would affect power generation either through insufficient brush material or oxygen contamination.  The brushes were trimmed from the side most distant from the cathode in order to test if removing the distant part of the brush would affect power generation (page 9214).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to vary the size of the brush for the benefit of determining sufficient power generation.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Hutchinson (Analysis of carbon fiber brush loading in anodes on startup and performance of microbial fuel cells, Journal of Power Sources, 196 (2011) 9293-9219).
Regarding claim 4, Hutchinson discloses a brush anode, but does not disclose nor suggest: 
the stem portion includes a first side and a second side opposing the first side, wherein the branch portions are coupled to the opposing first and second sides.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724